DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho et al (US 2017/0002920).  Bessho discloses:
With regard to claim 1 - An off-road utility vehicle comprising: 
a frame; 
a cab 13 having one or more seats 16; 
a cargo box 14 located rearward of the one or more seats; 
a prime mover 30 mounted to the frame; 
a continuously variable transmission (CVT) 31 including a drive clutch 40 and a driven clutch 41; 
a CVT cover assembly 55 comprising an inner CVT cover 56, an intermediate CVT cover 57 and an outer CVT cover 58, wherein the drive clutch 40 and the driven clutch 41 are housed within a space between the intermediate CVT cover 57 and the outer CVT cover 58; and 
a CVT intake assembly including a first intake duct portion 68 and a second intake duct portion 67, wherein air drawn from the first intake duct portion 68 is provided to the CVT cover assembly via the second intake duct portion 67.

With regard to claim 2 - further comprising: 
a seatback panel 29 located rearward of the one or more seats 16; 
a roll-over protection system (ROPS) cross member 29A extending longitudinally along the cab, wherein the first intake portion 68 draws air from a cavity defined by the seatback panel and the ROPS cross member (see Figs. 2, 7, and 8).

With regard to claim 3 - wherein the first intake duct portion extends vertically within the recess defined at least in part by the seatback panel 29 (see Figs. 1 and 8).

With regard to claim 4 - wherein the cavity 68 defined by the seatback panel and the ROPS cross member extends longitudinally along a length of the cab, wherein air is drawn through openings provided at each end of the cavity (see Fig. 8, reference numeral 68).

With regard to claim 5 - wherein the second intake duct portion 67 is connected to the outer cover 58 of the CVT cover assembly 55, wherein the second intake duct portion is offset from an axis defined by the drive clutch 40 (see Fig. 3).

With regard to claim 8 - wherein the driven clutch 41 includes blades 47 to circulate airflow within the CVT cover assembly 55.

With regard to claim 13 - further comprising: 
a transmission 32 mechanically coupled to receive power from the prime mover via the CVT and to provide mechanical power at a transaxle output shaft, wherein the transmission 32 is located rearward of the prime mover 30 (see Fig. 2).

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoo et al (US 8,911,312).  Itoo discloses:
With regard to claim 1 - An off-road utility vehicle comprising: 
a frame 4; 
a cab having one or more seats 5; 
a cargo box located rearward of the one or more seats (Fig. 1); 
a prime mover 11 mounted to the frame; 
a continuously variable transmission (CVT) 13 including a drive clutch 40 and a driven clutch 50; 
a CVT cover assembly 30 comprising an inner CVT cover 21, an intermediate CVT cover 33 and an outer CVT cover 34, wherein the drive clutch 40 and the driven clutch 50 are housed within a space between the intermediate CVT cover 33 and the outer CVT cover 34; and 
a CVT intake assembly 22 including a first intake duct portion (vertical portion, Fig. 2) and a second intake duct portion (horizontal portion, Fig. 2), wherein air drawn from the first intake duct portion is provided to the CVT cover assembly 30 via the second intake duct portion.

With regard to claim 5 - wherein the second intake duct portion is connected to the outer cover 34 of the CVT cover assembly 30, wherein the second intake duct portion is offset from an axis 41a defined by the drive clutch 40 (see Fig. 4).

With regard to claim 6 - wherein the second intake duct portion 22 is offset forward and upward of the axis defined by the drive clutch (Figs. 2 and 4).

With regard to claim 7 - a fan located on a shaft utilized to drive the drive clutch, wherein the fan circulates air within the CVT cover assembly (“As shown in FIG. 5, a plurality of fins 42a are radially provided on the back surface (left surface) of the fixed sheave 42 of the drive pulley 40 and function as a centrifugal fan. These fins 42a generate an air flow (indicated by an arrow in FIG. 4) in a direction from the inner periphery toward the outer periphery according to the rotation of the fixed sheave 42.” – Column 6, line 63 – column 7, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoo.  Itoo fails to explicitly disclose wherein the inner CVT cover is affixed to the intermediate CVT cover via a plurality of retaining tabs located on the inner CVT cover that extend through an aperture in the intermediate CVT cover and wherein a snap ring fit over the plurality of retaining tabs retains the plurality of retaining tabs against the aperture in the intermediate CVT cover.  However, as can be seen in the marked up figure below, there are unlabeled components that could be reasonably construed as retaining tabs captured for fastening by snap ring devices, seeing as how such a fastening means is old and well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the CVT case assembly of Itoo such that the retaining features include retaining tabs captured by snap rings in order to retain the intermediate cover and the inner cover to one another since doing so would require routine skill in the art of fastening two components together using cheaper materials.

    PNG
    media_image1.png
    731
    676
    media_image1.png
    Greyscale

With regard to claims 11 and 12, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the CVT case assembly of Itoo such that the retaining tab is either greater than or smaller than its corresponding receiving aperture since doing so would require routine skill in the art to allow for the desired amount of friction or loose fitting of the tabs.

	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho in view of Davis et al (US 7,530,420).  Bessho fails to explicitly disclose the claimed drive shaft assembly.  Davis teaches an off-road utility vehicle having a prime mover 122, a frame 112, and a CVT coupled to a transaxle output shaft ; further comprising: 
an intermediate drive shaft 140 mechanically coupled to the transaxle output shaft 138, wherein the intermediate drive shaft 140 has a first diameter (see dotted lines, Fig. 12), and wherein the intermediate drive shaft 140 extends forward from the transaxle output shaft 138 under the prime mover 122; and 
a main drive shaft 222 mechanically coupled to the intermediate drive shaft 140, wherein the main drive shaft 222 has a second diameter that is greater than the first diameter, wherein a bottom surface of the prime mover 122 extends below a topmost portion of the main drive shaft 222 (Fig. 12 shows the main drive shaft 222 overlapping and thus above a lowermost surface of the prime mover).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Bessho with the teaching of Davis so as to allow locomotion of the front and rear wheels without interference of other components of the vehicle.

With regard to claim 15, Davis teaches wherein the intermediate drive shaft 140 extends underneath the prime mover 122 (Fig. 12).

With regard to claim 16, Bessho and Davis fail to explicitly disclose wherein the intermediate shaft is hollow.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Bessho and Davis such that the intermediate shaft is hollow to allow for cheaper production costs through less required material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        July 29, 2022